Citation Nr: 0026090	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-35 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUES

1.  Propriety of the initial 10 percent rating assigned for 
the service-connected lumbosacral strain with myofascial 
syndrome, currently evaluated as 20 percent disabling.  

2.  Propriety of the initial 10 percent rating assigned for 
the service-connected cervical spine strain with myofascial 
syndrome.  




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from December 1989 to December 
1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision by the RO.  

The case was remanded by the Board to the RO in August 1996, 
November 1997 and March 2000 for additional development.  



FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
shown to have been productive of a disability picture which 
more nearly approximates that of moderate functional loss due 
to pain since service; related severe disablement has not 
been demonstrated.  

2.  The veteran's service-connected cervical spine strain is 
not shown to have been productive of more than slight overall 
disablement since service.  



CONCLUSIONS OF LAW

1.  A rating above the initial 10 percent assigned for the 
service-connected cervical spine strain with myofascial 
syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.71a, including 
Diagnostic Codes 5290, 5295 (1999).  

2.  A rating of 20 percent but not more is warranted for the 
service-connected lumbosacral strain with myofascial syndrome 
effective on December 28, 1993.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.71a, including 
Diagnostic Codes 5292, 5295 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that 
the veteran complained of middle back pain in December 1992.  
The veteran indicated that he injured his back as a result of 
moving heavy equipment that morning.  The veteran ambulated 
without any abnormalities and there were no spinal curvature 
abnormalities noted.  The veteran had slight spasms present 
to the thoracic area and left side of spine.  Assessment was 
that of muscle strain.  

The veteran's separation physical examination was negative 
for back disabilities, although the veteran reported low back 
problems on his Report of Medical History at separation.  

In a March 1994 rating decision, only three months after the 
veteran's discharge from service, service connection was 
granted for lumbosacral strain and for cervical spine strain, 
and a 10 percent evaluation was assigned to each of those 
disabilities, effective on December 28, 1993.  

In the February 1994 VA examination, the veteran complained 
of recurrent low back and neck pain with stiffness in the 
morning and severe neck pain with improved when he cracked 
his neck.  The veteran denied tingling, numbness, or weakness 
in the extremities.  On examination, the cervical spine 
showed normal range of motion.  There was an unusual degree 
of crepitus with range of motion.  The lumbosacral spine 
showed normal range of motion in flexion, extension, lateral 
side bending, and rotation.  Impression was that of 
intermittent problems with lumbosacral strain; chronic 
cervical strain.

X-ray studies of the cervical spine in February 1994 were 
unremarkable.  C1 through C7 were seen in gross anatomic 
alignment.  The disc spaces were well-preserved, and there 
was no significant neural foramen encroachment.

At the February 1997 VA examination, the veteran complained 
of soreness in the low back and neck.  On examination, the 
veteran's posture was symmetrical, iliac crests were level 
and the sciatic notches were not tender.  The neck had a full 
active range of motion including tilting.  Both shoulders had 
a normal active range of motion.  Evaluation of the low back 
revealed truncal flexion to 90 degrees, lateral bending 
bilaterally to 25 degrees, and rotation to 20 degrees.  
Extension of the trunk was to 15 degrees.  There was no motor 
or sensory deficit in the lower extremities.  The examiner 
noted that x-ray studies of the low back and neck were 
unremarkable.  Impression was that of history of chronic low 
back and cervical strain.  The examiner commented that the 
examination suggested intermittent problems with myofascial 
syndrome involving the neck, the shoulder girdle, and the low 
back.  The separation physical in the service did not mention 
any low back or cervical spine abnormality and the 
examination indicated only borderline problems.

In July 1997, the examiner prepared an addendum to the 
February 1997 examination report which indicated that, 
"Myofascial syndrome [was] an on-and-off problem that [was] 
related to overuse of muscles or groups of muscles, such as 
'tennis elbow' - Weakened movement and excess fatigue [might] 
be associated with something like a charlie horse which would 
fit the category."  In a separate July 1997 addendum, the 
examiner indicated that the veteran's primary problem was 
thought to be a myofascial syndrome that could also present 
in a history of recurrent low back strain or cervical strain.  
The examiner noted that the veteran's history of heavy 
lifting was a predisposing factor, and that a myofascial 
syndrome could develop in anyone who exceeded his limits of 
tolerance through activity or exertions.  Finally, the 
examiner indicated that, during flare-ups or episodes of 
soreness, there was weakened movement and excessive fatigue.  

VA outpatient treatment records show that the veteran was 
treated for complaints of low back pain in March and July 
1997.  

In February 1998, the veteran reported to another VA 
examination.  The veteran continued to report soreness of the 
low back and neck in the morning.  On examination, the iliac 
crests were level, and the sciatic notches were not tender.  
There were no motor or sensory deficits in the lower 
extremities.  The veteran had a full truncal range of motion.  
The legs could be brought parallel to the floor in the 
sitting position.  Evaluation of the neck and shoulders 
revealed a normal range of motion in flexion, rotation, and 
tilting.  Extension was shown to be decreased by 40 percent.  
Both shoulders had an active full range of motion.  The 
examiner noted that x-ray studies of the lumbar spine and of 
the neck were all unremarkable.  The impression was chronic 
recurrent low back strain; myofascial syndrome, shoulder 
girdle and neck.  The examiner commented that there was no 
change in the assessment since the last examination of 
February 1997.  The major problem was still that of 
myofascial syndrome.  The veteran had impaired shoulder 
girdle and neck muscles that were unable to tolerate overuse 
or even prolonged regular use.  

The veteran was again reexamined in June 1999.  The veteran 
complained of episodic generalized neck and lower lumbar pain 
(both without radiation) worse first thing in the morning.  
The veteran also stated that he had fairly constant neck and 
lower back stiffness.  The veteran had no flare-ups of neck 
and lower back stiffness or pain as such, incoordination, 
weakness, and fatigability were not issues.  His symptoms 
were made better by Tylenol and heat.  

On examination of the cervical spine, the veteran was tender 
to palpation along the right and left upper trapezius 
musculature.  His neck was not tender to palpation.  
Compression test of the neck was negative for radicular 
symptoms.  Cervical paraspinal musculature was normal.  Range 
of motion testing showed flexion of the neck to 30 degrees.  
Extension was likewise possible to 30 degrees.  Rotation to 
the right was accomplished at 55 degrees, as was rotation to 
the left.  Side bending to the right was possible to 40 
degrees, as it was to the left.  He had no pain on any range 
of motion, with regard to his neck.  

The examiner indicated that he could not speculate on range 
of motion changes that might occur at other times and for 
other reasons.  Impression was that of chronic low-grade 
cervical strain; chronic myofascial restriction syndrome.  
The examiner opined that there was not any arthritic or 
discogenic cervical cause for the veteran's symptoms, it 
appeared to be soft tissue.  Functional limitations with 
regard to the veteran's cervical complaints were minimal.  He 
had no limitation of motion due to pain.  He had no swelling, 
deformity, or atrophy with regard to his neck.  The veteran's 
degree of functional capacity with regard to the neck was 
mild at most.  

Gross inspection of the low back on examination was 
unremarkable.  The low back was not tender to palpation.  
Straight leg raising was negative both sitting and supine for 
radicular symptoms.  Lumbar paraspinal musculature was 
normal.  Leg length examination was equal.  Examination of 
the veteran's gait was normal.  Range of motion testing 
showed flexion at the waist to 95 degrees with pain on 
extremes.  Extension was possible to 35 degrees with pain 
with low back pain on anything more than 25 degrees.  
Rotation to the right and to the left was accomplished at 35 
degrees.  The veteran had minimal low back discomfort on 
extremes of rotation to the right or left.  Side bending was 
possible to 40 degrees, bilaterally.  The veteran had minimal 
low back discomfort on extremes of side bending right and 
left.  The examiner could not speculate on range of motion 
changes at any other range of motion changes at any other 
time and for any other reason.  The examiner commented that 
the veteran had minimal functional limitation due to his low 
back complaints.  The examiner had no limitation of motion 
due to pain.  He did have full range of motion with some mild 
pain on extremes of flexion, extension, rotation and side 
bending.  The pain did not interfere with his ability to 
move.  It just makes it uncomfortable, as noted above.  There 
was no evidence of any swelling, deformity, or atrophy with 
regards to his low back.  His degree of functional incapacity 
with regard to his low back would be considered mild at most.  
Impression was chronic low back strain; myofascial 
restriction syndrome with regard to the veteran's low back.  

A June 1999 x-ray studies of the cervical spine revealed a 
good bone density.  Prevertebral soft tissues were of normal 
thickness.  The cervical lordosis was well-maintained.  
Vertebral body axial height and intervertebral disc spacing 
appeared preserved, with the exception of mild narrowing of 
C3-4, where moderate, bony, neural foraminal narrowing on the 
left was present.  Findings were otherwise remarkable.  
Impression was that of narrowing of the C3-4 intervertebral 
disc space, with moderate, bony, neural foraminal narrowing 
on the left at that level.  The examiner did not think that 
the veteran's complaints were related to these findings.  

Finally, the veteran was afforded a VA examination in April 
2000.  The veteran complained of pain in the low back and 
neck, dull all the time, and severe occasionally.  The 
veteran reported that the pain radiated from his neck toward 
the shoulders.  The veteran denied pain or numbness in his 
arms or legs.  The lateral epicondyles produced occasional 
pain, usually on the left.  The veteran claimed occasional 
cramps in his forearms.  The veteran also reported that his 
legs and feet "fell asleep" a lot from the knees down.  The 
veteran indicated that the numbness affected both feet and 
all toes, worse on the right.  With regard to weakness, the 
veteran indicated that he avoided heavy lifting by having 
others help him.  The veteran indicated that he felt 
stiffness in his low back and neck, mostly present in the 
morning and then gradually loosened.  There had been no 
swelling.  The veteran had not lost any time from work due to 
the help of a fellow employee.  The veteran took Tylenol for 
pain and did not use braces or a sling.  The veteran's 
endurance was diminished and he suffered easy fatigability.  

An examination of the spine showed that the iliac crests were 
level.  The sciatic notches were not tender.  The veteran had 
a symmetrical posture and an athletic build with good 
muscular support.  The range of motion of the trunk revealed 
90 degrees of flexion with onset of pain and stiffness.  
Lateral bending and rotation bilaterally is 20 degrees with 
onset of pain and stiffness.  Lumbosacral extension was 10 
degrees without discomfort.  Heel and toe walking was done 
well.  The deep tendon reflexes were all 2+/4.  The legs 
could be brought parallel to the floor in the sitting 
position without any indication of discomfort.  There were no 
motor or sensory deficits.  Straight leg raising bilaterally 
was 80 degrees with onset of low back pain.  

An evaluation of the neck revealed 90 degrees of rotation 
without pain.  Tilting bilaterally was possible to 25 degrees 
with onset of stiffness.  Extension was 45 degrees with pain.  
Flexion was 50 degrees without pain.  The range of motion of 
the shoulders revealed active bilateral flexion to be 180 
degrees with pain said to be present over the last 5 degrees.  
Abduction actively was possible to 110 degrees without pain 
and from there to 180 degrees the veteran claimed pain in his 
neck.  On internal rotation 75 degrees of motion was present 
with onset of pain.  The fingers and hands were at the lower 
end of the scapula with this maneuver.  Evaluation of the 
upper extremities revealed the radial pulse on the right to 
be weak.  The radial pulse on the left was also slightly 
weakened, but present through the full range of motion.  The 
deep tendon reflexes of the upper extremities were normal and 
there was no motor or sensory deficit.  

The examiner noted that 1997 x-ray studies of the lumbar 
spine were unremarkable, and 1999 x-ray studies of the 
cervical spine were within normal limits.  

The impression was that of chronic recurrent low back strain, 
mild; myofascial syndrome, shoulder girdle and neck, minimal 
at present.  The examiner noted that the veteran's occupation 
of car mechanic had made him particularly susceptible to 
myofascial syndrome and low back strain.  Due to periodic 
overtaxation of his muscles, his musculoskeletal reserve and 
endurance were frequently impaired for many types of work.  
The examiner noted that the comments made during the February 
1998 VA examination still applied.  

The examiner also noted that the disability criteria that 
applied to arthritic conditions did not apply to myofascial 
syndrome with its many shifting manifestations.  The various 
"trigger points" that characterized that condition, be it 
tendonitis, bursitis, synovitis, or syositis, were not 
activated in an predictable fashion with repetitive motion.  
Pain might only occur with prolonged overuse and only in a 
limited number of muscles with manifestations, if present, 
varying from episode to episode.  The examiner further noted 
that the veteran was a "dead ringer," so to speak for 
attacks of shifting pain due to his being a car mechanic and 
welder with his stereotypical activity precipitation, 
promotion and perpetuating the symptoms and difficulties of 
myofascial syndrome.  The veteran did not appear to have 
irreversible damage.  The examiner suggested that, if the 
veteran's difficulties were truly disabling, he should apply 
for vocational rehabilitation.  Weakened movement and easy 
fatigability only after exposure to overuse of one muscle 
group or another.  Finally, the examiner concluded that, if 
the veteran had changed his career from welder and car 
mechanic following his discharge from the service, he would 
not have myofascial syndrome.  

In a May 2000 rating decision, the RO assigned a 20 percent 
rating for the service-connected lumbosacral strain with 
myofascial syndrome, effective on February 10, 1997.  


II.  Legal Analysis

As noted above, during the pendency of the appeal, the rating 
for the service-connected lumbosacral strain was increased to 
20 percent effective on February 10, 1997.  At the outset, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, the matter of an increased rating for the 
service-connected lumbosacral strain remains in appellate 
status.  

The veteran's claim as to this issue is well grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) did not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  


A.  Lumbosacral Strain

The veteran's service-connected lumbosacral strain with 
myofascial syndrome has been rated under Diagnostic Code 
5292-5295 which governs ratings for lumbosacral strain and 
limitation of motion of the lumbar spine.  Under Diagnostic 
Code 5292, slight limitation of the lumbar spine warrants a 
10 percent evaluation; moderate limitation of the lumbar 
spine warrants a 20 percent rating and severe limitation of 
the lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, including Diagnostic Code 5292 (1999).  

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent rating is assigned where there is lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is assigned for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

In this case, the medical evidence shows in the Board's 
opinion an overall disability picture for the service-
connected lumbosacral strain that more nearly approximated 
that of overall moderate severity since service.  
Specifically, the veteran has consistently complained of pain 
on motion.  The veteran's range of motion of the lumbar spine 
was noted as within normal limits until the February 1997 
examination, at which time only slight overall limitation of 
motion of the lumbar spine was noted.  X-rays of the 
veteran's lumbar spine were all within normal limits with 
regard to the veteran's lumbosacral strain.  In June 1999, 
the VA examiner indicated that the veteran had minimal 
functional limits at most with no limitation of motion due to 
pain and full range of motion with mild pain on extremes.  
There was no evidence of swelling, deformity or atrophy at 
that time.  The April 2000 VA examiner noted the onset of 
pain at 90 degrees of flexion and at 20 degrees of lateral 
bending.  Extension was 10 degrees without discomfort.  The 
examiner described the veteran's low back disability as mild.  
However, the medical evidence does not serve to establish 
that the veteran has suffered from severe disablement due to 
the service-connected lumbosacral strain with myofascial 
syndrome since service.  

Hence, based on the evidence of record, the Board finds that 
the veteran's lumbosacral strain with myofascial syndrome 
warrants the assignment of a 20 percent disability rating 
effective from service.  




B.  Cervical Spine Strain

The veteran's cervical spine strain has been rated by analogy 
under Diagnostic Code 5299-5290.  Under Code 5290, limitation 
of motion of the cervical spine, a 10 percent rating is 
assigned for slight limitation of motion; a 20 percent rating 
is assigned for moderate limitation of motion; and a 30 
percent rating is assigned for severe limitation of motion of 
the cervical spine.  38 C.F.R. § 4.71a, including Diagnostic 
Code 5290 (1999).

In this case, the Board finds that the severity of the 
veteran's cervical spine strain is representative of no more 
than a 10 percent rating since the effective date of the 
grant of service connection.  Specifically, the medical 
evidence shows that the veteran has complained of pain and 
stiffness in the neck since service.  In February 1994, and 
February 1997, the veteran had normal range of motion of the 
neck and x-ray studies were unremarkable.  In February 1998, 
the VA examiner indicated that the veteran's range of motion 
of the neck was normal except for a decrease in extension by 
40 percent.  Again, x-ray studies were unremarkable.  In June 
1999, the VA examiner commented that there were no flare-ups 
and that incoordination, weakness and fatigability were not 
issues.  There appeared to be only slight limitation of 
motion of the cervical spine at that time, although the 
examiner indicated that there was no pain on any range of 
motion and that functional limitation was minimal.  In April 
2000, the VA examiner indicated that the veteran's range of 
motion of the neck was normal with the onset of pain at 
extremes, and that he exhibited pain on overuse of muscles 
due to the myofascial syndrome.  

In light of the foregoing, the Board finds that an increased 
rating higher than 10 percent is not warranted for the 
veteran's service-connected cervical spine strain as the 
medical evidence shows slight pain on extreme ranges of 
motion and pain on overuse of muscles.  The functional 
limitations appeared to be minimal.  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  However, 
the Board finds that the proper rating has been assigned 
since the effective date of the grant of service connection.  



ORDER

An increased rating of 20 percent but not higher for the 
veteran's service-connected lumbosacral strain with 
myofascial syndrome since service is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased rating for the veteran's service-connected 
cervical spine strain with myofascial syndrome is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


